Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Landers (2003/0182876).
Landers figures 1-3, shows a post cover cap for an anchor post comprising: . a top portion (20); a side portion (11) integrally formed with the top portion; and an opening for receipt of a portion of the anchor post, a skirt(see bottom of 11 in figure 3), wherein the skirt is positioned along a circumference of the side portion opposite the top portion, wherein the skirt has a diameter that is larger than an exterior diameter of the side portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landers (2003/0182876).
Landers figures 1-3 shows all the claimed limitations except for the top portion is dome-shaped. 
Landers figure 5 further shows a post cap (38) having a dome shape.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s figures 1-3 to show the cap having dome-shape as taught in figure 5 in order to form an aesthetic dome-shape cap covering the post (12) of figure 3.
Per claim 3, Landers shows all the claimed limitations except for the post cover cap is comprised of anodized aluminum.
Landers paragraph 13 discloses the cap being made of metal, fiberglass or any material desired.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s figures 1-3 to show the post cover cap is comprised of anodized aluminum since anodized aluminum would provide for a light weight, rust resistant cap and since it has been held to be within the general skill of a 
Per claim 5, Landers shows all the claimed limitations except for a reflective material on an exterior surface of the post cover cap.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s figures 1-3 to show a reflective material on an exterior surface of the post cover cap since it would enhance the bird deterrent ability of the cap while protecting the post for excessive heat.
Per claim 6, Landers shows all the claimed limitations except for an ultraviolet light protective coating on an exterior surface of the post cover cap.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s figures 1-3 to show an ultraviolet light protective coating on an exterior surface of the post cover cap since it would protect the cap against the UV light as it is exposed to the sun and thus enhances the life of the cap.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landers (2003/0182876) in view of Buhrts et al (6662515).
Landers figures 1-3 shows all the claimed limitations except for an adhesive on an interior surface of the post cover cap. 
Buhrts et al discloses adhesive on the interior of the cap to attach the cap to the post (col 1 lines 55-58).
.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landers (2003/0182876).
Landers shows all the claimed limitations except for the diameter of the skirt is between two and twenty percent larger than the exterior diameter of the side portion. 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s figures 1-3 to show the diameter of the skirt is between two and twenty percent larger than the exterior diameter of the side portion since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Lander’s cap to show the claimed dimension in order to satisfy a particular engineering design requirement.  
Claims 11-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landers (2003/0182876).
Per claim 11, 16-17, Landers figures 1-3 shows all the claimed limitations including a skirt positioned along a circumference of the side portion opposite the top portion, the skirt diameter being larger than an exterior diameter of the side portion except for a reflective material on an exterior surface of the post cover cap.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s figures 1-3 to show a reflective material on an exterior surface of the post cover cap since it would enhance the bird deterrent ability of the cap while protecting the post for excessive heat.
Per claim 12, Landers as modified shows all the claimed limitations except for the top portion is dome-shaped. 
Landers figure 5 further shows a post cap (38) having a dome shape.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s modified figures 1-3 to show the cap having dome-shape as taught in figure 5 in order to form an aesthetic dome-shape cap covering the post (12) of figure 3.
Per claims 13, 15, Landers as modified shows all the claimed limitations except for the post cover cap is comprised of anodized aluminum or a UV-resistant plastic.
Landers paragraph 13 discloses the cap being made of metal, fiberglass or any material desired.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s figures 1-3 to show the post cover cap is 
Per claim 15, Landers as modified further shows an UV light protective coating on an exterior surface of the post cover cap.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landers (2003/0182876).
Landers as modified shows all the claimed limitations except for the diameter of the skirt is between two and twenty percent larger than the exterior diameter of the side portion. 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s modified figures 1-3 to show the diameter of the skirt is between two and twenty percent larger than the exterior diameter of the side portion since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Lander’s cap to show the claimed dimension in order to satisfy a particular engineering design requirement.  
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landers (2003/0182876) in view of Buhrts et al (6662515).
Landers figures 1-3 as modified shows all the claimed limitations except for an adhesive on an interior surface of the post cover cap. 
Buhrts et al discloses adhesive on the interior of the cap to attach the cap to the post (col 1 lines 55-58).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s modified figures 1-3 to show an adhesive on an interior surface of the post cover cap as taught by Buhrts et al in order to securely attach the cap to the post.


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landers (2003/0182876).
Landers as modified shows all the claimed limitations except for the skirt is removably attached to the side portion. 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s modified figures 1-3 to show the skirt is removably attached to the side portion since one having ordinary skill in the art would have found it obvious to make a structure one piece or out of multiple piece assembled together as long as the finished product meet the intended function of protecting the cap with the skirt diverting water away therefrom.  
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landers (2003/0182876) in view of Buhrts et al (6662515).
Landers (figures 1-3) shows a post cover cap for an anchor post comprising a top portion, a cylindrical shaped side portion extending from the top portion, an opening in an end of the side portion that is opposite the top portion, a precipitation diverting skirt positioned along a circumference of the side portion adjacent to the opening.
Landers does not show the top portion being dome-shape, a reflective and corrosion resistant outer surface, an adhesive coated inner surface for contacting the anchor post.
Landers figure 5 show a cap (38) being dome-shape.
Buhrts et al discloses an adhesive coated inner surface for contacting the anchor post.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Landers’s modified figures 1-3 to show the top portion is dome-shaped as taught in figure 5 in order to form an aesthetic dome-shape cap covering the post (12) of figure 3, having an adhesive on an interior surface of the post cover cap as taught by Buhrts et al in order to securely attach the cap to the post, and having an ultraviolet light protective coating on an exterior surface of the post cover cap since it would protect the cap against the UV light as it is exposed to the sun and thus enhances the life of the cap.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different cap designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/10/2022